Title: To George Washington from Lamelin, 13 August 1796
From: Lamelin, _____
To: Washington, George


        
          General,
          New York August 13th 179[6]
        
        Common report has made me acquainted with the pleasure you take to oblige—with whom better than a soul of sensibi[li]ty should I participate the sad situation of an ancient defender of the Continent, if it is not to the military Cheif who has made the happiness, & insured the tranquility of it.
        unfortunate by the misfortunes which have overwhelmed us until this, & deprived of the means of existence, to support me & many honest persons, worthy of general commiseration.
        I dare to intercede with your good Heart to send me some assistance under the title of a loan, to share with these unhappy victims, they have been already sustained by many compassionate souls who are in the Continent who moved by my solicitations, have softened the fate of those for whom I intercede.
        I do not doubt of suceeding with you, be persuaded beforehand of our gratitude, & of the exactness with which we shall return that which we shall receive so Obligingly.
        I do not name to you the persons for whom I intercede, I am tender of their delicacy, but I engage my word of honour for them for the quick restitution of the said loan.
        they inhabit the City of New York, & have no one but me for a protector & for consolation.
        The persuasion they have of your benevolence, has engaged them to charge me to assure you of their respects. I have the honour to be in the same sentiments, General Your very humble & obedient servant
        
          Lamelin
        
      